DETAILED ACTION
The communication dated 4/29/2021 has been entered and fully considered.
Claims 1 and 26 have been amended. Claims 1-5, 7-12 and 23-32 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-12, 23-29 and 31-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is considered to be Weisman et al. (U.S. PGPUB 2012/0238978), hereinafter WEISMAN. WEISMAN teaches an absorbent article manufacturing line [Abstract] comprising a first absorbent layer with a first substrate [0068], a second substrate overlapping with the first substrate [0163; Fig. 1A]; a first roll [0102] and a second roll [Fig. 1A] and a third roll [Fig. 1A] and embossing the substrates in an area of overlap [0120]. WEISMAN fails to disclose, teach or suggest the combination of: only partially overlapping the first nonwoven substrate with the second nonwoven substrate; wherein the first rotational axis and the second rotation axis are positioned generally parallel to each other to form a first nip between the first and second rolls; wherein the third rotational axis and the first rotational axis are positioned generally parallel to each other to form a second nip between the first and third rolls, and forming apertures in the first and second nonwoven substrates in the area of overlap in portions free of the three-dimensional elements, and; wherein the first nonwoven substrate has a first cross-directional width, wherein the second nonwoven substrate has a second cross-directional width and wherein the first cross-direction width is less than the second cross-direction width. One of ordinary skill .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE MONTIEL whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/C.M./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748